DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-5, 7-8, and 12-16 are pending. Claims 1, 5, 7-8, and 12 are currently amended. Claims 13-16 were previously withdrawn.
In view of the amendment, filed 07/26/2022, the following objections/rejections are withdrawn from the previous Office Action mailed 04/27/2022:
Specification objections
Claim rejections under 35 U.S.C. 112(b)
Claim rejections under 35 U.S.C. 102 as anticipated by Koch et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-8, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koch et al., US 4117073 A, in view of Womer, US 20170291364 A1.

Regarding the disclosure of Koch, see the structure of Figs. 1 (exterior) and 2 (interior) below:

    PNG
    media_image1.png
    435
    346
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    597
    456
    media_image2.png
    Greyscale

Regarding claim 1, Koch discloses an apparatus for supplying a pellet, the apparatus comprising: a supply chamber configured to accommodate a pellet (feed hopper 3); a rotation unit (rotating assembly comprising 11, 17, 16) connected to a driving unit (drive wheel 13); a supply unit coupled to the supply chamber (housing sections 4-6); and a coolant inlet and a coolant outlet, which are coupled to an outer surface of the supply unit (connections 7 to cooling system), wherein the rotation unit comprises: a rotation shaft extending in a first direction (support/shaft 11); a screw coupled to an outer surface of the rotation shaft and configured to progress in the first direction (screw 16/16a-b); and a scraper extending from the outer surface of the rotation shaft in a direction crossing the first direction (stirrer blades/vanes 17), wherein the supply unit surrounds the screw (Fig. 2), the scraper is disposed in the supply chamber while being positioned higher than the screw (Fig. 2), and wherein the supply chamber provides a pellet accommodation space having a diameter that gradually decreases in the first direction (see conical lower section of feed hopper 3, Fig. 2), wherein the pellet accommodation space is connected with an inner space of the supply unit (connection to inner space of housing sections 4-6 surrounding screw, Fig. 2). 
Koch discloses the coolant inlet and outlet are coupled to an outer surface of the “supply unit,” but not the “supply chamber” as mapped above. Koch does not disclose a supply chamber body configured to define the pellet accommodation space provides a coolant accommodation space therein, wherein the coolant accommodation space surrounds a portion of the supply unit and the pellet accommodation space, wherein each of the coolant inlet and the coolant outlet is connected to the coolant accommodation space, wherein the coolant outlet is positioned higher than the coolant inlet.
However, in Koch, the housing section 4 immediately below feed hopper 3 is depicted/described as configured to provide a space for a cooling medium through connections at items 7 (see above annotated Figs. 1-2; Col. 3, lines 13-19, 59-61). Extending the outer housing of section 4 such that it is integrated with the housing of feed hopper 3, and thus the coolant accommodation space additionally surrounds a bottom portion of the feed hopper (“pellet accommodation space”), would meet the instant claim limitation while amounting to a simple change in configuration of the existing structure disclosed by Koch and yielding predictable results.
Further, one of ordinary skill in the art would be motivated to make such a modification because, as taught by the analogous art of Womer, providing cooling to at least the bottom portion of a feed chamber is advantageous in keeping pellets from sticking together ([0025], [0058]-[0059], Figs. 1, 6A, 7A) and it is desirable to prevent pellets from melting in the feed chamber ([0024]). See the previously-referenced system taught by Womer wherein a coolant accommodation space is provided as part of a similar supply chamber body (Fig. 7A):

    PNG
    media_image3.png
    371
    621
    media_image3.png
    Greyscale

The coolant accommodation space of Womer can be considered to surround a portion of an analogous supply unit and a portion of an analogous pellet accommodation space.
It would have been obvious to one of ordinary skill in the art before the claimed invention to modify the apparatus disclosed by Koch to incorporate the outer housing of the section below with the housing of the feed hopper, thus forming a supply chamber body configured to define the pellet accommodation space and to provide a coolant accommodation space therein, because doing so amounts to a simple modification of the existing structure with the predictable and advantageous results of providing cooling to the bottom of the feed section to keep pellets from sticking together and/or melting in the feed chamber, as taught by Womer.
Koch as modified above provides that the coolant accommodation space surrounds a portion of the supply unit (upper portion of supply unit surrounding screw section 16, Fig. 2) and the pellet accommodation space (lower conical section of feed hopper 3). 
Koch further teaches each of the coolant inlet and the coolant outlet is connected to the coolant accommodation space (Fig. 1, connections 7 to cooling system), and the modification provides that the coolant inlet/outlet are coupled to an outer surface of the supply chamber.
Koch discloses one of the coolant outlet/inlet is positioned higher than the other (Fig. 1) but does not disclose a preference regarding which of the coolant outlet or inlet is positioned higher than the other.
However, it would have been obvious to one of ordinary skill in the art to specify that, of the two possible options for connections 7, the coolant outlet is at the higher position relative to the coolant inlet because in extrusion/plasticization devices it would be expected by one of ordinary skill in the art that lower outlet sections may be heated, and as set forth above, it would be desirable to prevent the material in upper/feed sections from sticking or premature melting due to heat. Positioning the coolant inlet lower, and therefore closer to a heat source, would predictably provide for cooling medium at the lowest temperature to flow across areas most susceptible to negative effects of the heat.
It would have been obvious to one of ordinary skill in the art to specify that, in the apparatus taught by Koch in view of Womer with one coolant connection already positioned higher than the other, that the coolant outlet is positioned higher than the coolant inlet in order to predictably provide for lower temperature coolant near the areas most susceptible to negative effects of heat.

Regarding claim 2, Koch further discloses the scraper has an extension direction perpendicular to the first direction (Fig. 2; Col. 2, line 65 – Col. 3, line 2).

Regarding claim 3, modified Koch teaches the limitations of claim 1. The common definition of “bar” in terms of shape typically involves a shape which is longer than it is wide, or which is roughly rectangular (Merriam-Webster, Cambridge Dictionary, Collins Dictionary). Koch teaches the stirrers which are depicted as including a roughly rectangular-shaped feature (Fig. 2). As such, Koch further discloses the scraper has a bar shape.

Regarding claim 4, modified Koch teaches the limitations of claim 1. Koch shows the scraper spaced upward from an upper boundary of the supply unit (Fig. 2) but is silent regarding the scraper being spaced upward by about 0.5 mm to 2 mm from an upper boundary of the supply unit.
The courts have held that a change in size/proportion does not result in a patentable distinction where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), MPEP 2144.04. Fig. 1 of the instant disclosure shows the scraper positioned slightly above the top of the screw portion. Fig. 2 of Koch also shows the first stirrer blade/vane positioned slightly above the top of the screw portion. Given the similar relative positioning and that the stirrer vanes serve a substantially similar function to the claimed scraper (e.g., prevention of material adhesion to the wall, material build-up, bridging in the feed hopper, Col. 4, lines 17-25), one of ordinary skill in the art would expect the prior art and the claimed device to perform the same or substantially the same.
It would have been obvious to one of ordinary skill in the art before the claimed invention to modify the apparatus disclosed by Koch to specify that the scraper is spaced upward by about 0.5 mm to about 2 mm from an upper boundary of the supply unit because doing so amounts to a simple change in size/proportions and a matter of engineering choice, and Koch teaches that positioning the scraper slightly above the screw results in prevention of material buildup and bridging in the feed hopper.

Regarding claim 5, modified Koch teaches the limitations of claim 1, and Koch further discloses the scraper has a length in an extension direction, which is greater than a length of the screw in the extension direction of the scraper (Fig. 2). 

Regarding claim 7, modified Koch teaches the limitations of claim 1. Koch provides that the various housing sections can be individually connected to separate heating/cooling systems as desired (Col. 3, lines 13-19, 59-61). Koch does not explicitly disclose a heater coupled to an outer surface of the supply unit, wherein the heater heats the pellet supplied to the inner space of the supply unit.
Koch discloses the housing sections 4, 5, 6 are provided with corresponding connections 7, 8, 9 for heating and cooling systems (Fig. 1; Col. 3, lines 59-61). In similar extrusion-type systems, it is known to provide the section(s) corresponding with at least section 6 with heating in order to aid, for example, compression, softening, and/or melting. For example, Womer teaches electrical or induction heating along a barrel surrounding a screw which is useful to melt the pellets being conveyed through the barrel ([0074], Fig. 1).
It would have been obvious to one of ordinary skill in the art to further modify the system of claim 1 to require a heater coupled to an outer surface of the supply unit to heat the pellet supplied to the inner space of the supply unit because such structures are known in the art for the claimed purpose and aid in achieving plasticization at a suitable temperature, as desired by Koch and taught by Womer. 

Regarding claim 8, Koch discloses an apparatus for supplying a pellet, the apparatus comprising: a supply chamber configured to accommodate a pellet (feed hopper 3); a rotation unit (assembly comprising 11, 17, 16) connected to a driving unit (drive wheel 13); a supply unit coupled to the supply chamber (sections 4-6); and a coolant inlet and a coolant outlet, which are coupled to an outer surface of the supply unit (connections 7 to cooling system), wherein the rotation unit comprises: a rotation shaft extending in a first direction (support/shaft 11); and a screw coupled to an outer surface of the rotation shaft and configured to progress in the first direction (screw 16/16a-b); wherein the supply unit surrounds the screw (Fig. 2), the supply chamber comprises a supply chamber body and a pellet accommodation space defined by the supply chamber body (housing and conical lower section of feed hopper 3), the pellet accommodation space has a diameter that gradually decreases in the first direction and is connected with an inner space of the supply unit (Fig. 2).
Koch does not disclose the supply chamber body provides a coolant accommodation space therein. Koch discloses the coolant inlet and outlet are coupled to an outer surface of the supply unit, but not the supply chamber. Koch does not disclose the coolant accommodation space surrounds a portion of the supply unit and the pellet accommodation space, wherein each of the coolant inlet and the coolant outlet is connected to the coolant accommodation space, and wherein the coolant outlet is positioned higher than the coolant inlet.
However, it would have been obvious to one of ordinary skill in the art in view of Womer to modify the apparatus taught by Koch so that the supply chamber body incorporates the adjacent outer housing of the section below the feed hopper and provides a coolant accommodation space therein as set forth above for claim 1. 
As set forth above for claim 1, the modification features the coolant accommodation space surrounding a portion of the supply unit and the pellet accommodation space, wherein each of the coolant inlet and the coolant outlet is connected to the coolant accommodation space, and the coolant inlet/outlet are coupled to an outer surface of the supply chamber. It would have been obvious to one of ordinary skill in the art to specify the coolant outlet is the higher positioned coolant connection of the two coolant connections for the reasons set forth above for claim 1.

Regarding claim 12, modified Koch teaches the limitations of claim 8. Koch discloses connections to heating/cooling systems, but does not specifically disclose a coolant pump connected to the coolant outlet or the coolant inlet.
Koch’s teaching heating/cooling systems with inlet/outlet type connections clearly implies flowing or circulating a type of temperature control medium which one of ordinary skill in the art would generally expect is done using a pump. It would have been obvious to one of ordinary skill in the art to modify the apparatus of Koch in view of Womer to specify a coolant pump is connected to the coolant outlet or the coolant inlet in order to provide for a flow of coolant at the existing connections.

Response to Arguments
Applicant's arguments filed 07/26/2022 have been fully considered but they are not persuasive.
Applicant argues (pp. 9-10) that Koch fails to disclose all of the features recited in amended claim 1. In view of the amendments, claim 1 has been addressed above over Koch in view of Womer. 
Applicant argues (pp. 11-12) that the cited references of Koch and Womer do not teach or disclose every element of the claimed invention, specifically the amended limitations to claims 1 and 8.
The arguments are not found persuasive. As shown above, Koch discloses an apparatus which already features coolant accommodation spaces and coolant inlet/outlet connections. Any structural difference between Koch (below left) and the presently disclosed invention (below right), wherein the coolant accommodation space extends slightly further upward to include the conical lower portion of the supply chamber is minimal, and Womer teaches cooling the same area in order to mitigate detrimental effects of heating in the supply chamber. One of ordinary skill in the art could have implemented the teachings of Womer via a simple modification of Koch to reach the claimed invention with a reasonable expectation of success.

    PNG
    media_image4.png
    338
    323
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    373
    445
    media_image5.png
    Greyscale


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GROUX whose telephone number is (571)272-7938. The examiner can normally be reached Monday - Friday: 9am - 6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L.G./Examiner, Art Unit 1754                                                                                                                                                                                                        

/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754